Citation Nr: 1243544	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to April 1970.  He was awarded the Combat Infantryman Badge (CIB), among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision which granted service connection for PTSD with a 10 percent evaluation, effective April 16, 2007.  A notice of disagreement, as to the 10 percent disability rating assigned was received in January 2009.  By rating decision in July 2009, the RO increased the rating to 30 percent, also effective from April 16, 2007.  A statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.  In February 2011 the Veteran apprised the RO that he had additional medical evidence at a VA clinic regarding his PTSD and submitted a waiver of RO review of any such information.  


FINDING OF FACT

The Veteran's service-connected PTSD results in a disability picture which more nearly approximates occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events); he does not suffer from PTSD symptoms such as circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships due to his PTSD.



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 9411 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a May 2007 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' (Court)decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in May 2007 which was prior to the August 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the May 2007 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

The Board also stresses that since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in May 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess, 19 Vet. App. at 491.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes all identified medical records.  Relevant records found on Virtual VA have been reviewed and a hardcopy has been associated with the claims file.  Social Security Administration records have been associated with the claims file.  The Veteran was afforded VA examinations in July 2007, January 2008 and July 2009.  The Veteran's representative suggests that the Veteran should be re-examined since his last examination was nearly 2 1/2 years ago.  The Board notes that the additional evidence obtained includes VA treatment records of PTSD evaluations in November 2010, October 2011, and June 2012.  As these records provide contemporaneous medical evidence relevant to the Veteran's claim, there is no need for another VA examination.  As such, the most recent 2009 VA examination and the most recent 2010- 2012 VA treatment records are adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

Legal Criteria, 
Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated as 30 percent disabling by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision, a rating of 30 percent is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  The highest available rating, 100 percent, is warranted where the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, one's own occupation, or one's own name. 

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id at 442.  

As noted above, service connection was granted for the Veteran's PTSD in an October 2008 rating decision and an initial 30 percent disability rating was assigned, effective April 16, 2007 (by an interim July 2009 rating decision).  

The evidence shows that on July 2007 VA PTSD examination, the Veteran reported that he had not been treated or hospitalized for a psychiatric disability.  He stated that he was in combat in Vietnam.  He had been divorced four times with the longest marriage being five years; and he had lived alone since 1985.  He has one son, with whom he is not in contact.  He stated that he has friends, but no visitors.  He stated that he had been detached from others since returning from Vietnam.  He reported memories of Vietnam 2 or 3 times per week with minimal distress and nightmares about twice a month with minimal distress and the ability to return to sleep.  He reported a history of avoidance of stimuli associated with combat.  He also reported some sleep impairment and occasional exaggerated startle response.  On psychiatric examination, he was clean and casually dressed.  His speech was spontaneous, he was cooperative, and his affect was full.  His orientation to person, time, and place were intact.  His thought process and content were unremarkable.  He did not have delusions or hallucinations, and he understood outcome of behavior.  Sleep impairment was noted; he had difficulty falling asleep and usually felt tired.  He had not had obsessive/ritualistic behavior, or panic attacks.  He did not have homicidal or suicidal thoughts.  He related no problems with activities of daily living.  The examiner noted that overall the Veteran's symptoms were residual and not problematic.

The Veteran's usual occupation was that of a cabinetmaker.  He reported that he had been laid-off due to the housing market "falling" and less demand for cabinets.  He did not contend that his unemployment was due to his psychiatric disability.  It was noted that the Veteran met the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) stressor criterion as a result of combat exposure.  However, he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner reported "No Diagnosis" under Axis I and Axis II.  The Veteran's Global Assessment of Functioning (GAF) score was 70.  It was noted that any current symptoms the Veteran may experience are mild and transient or expectable reactions.  It was also noted that the effects of PTSD on social and occupational functioning cannot be stated since the diagnosis is not evident from the examination.  The examiner stated that an opinion cannot be stated since PTSD was not confirmed on examination.  The results of the "CAPS" did not support a current diagnosis of PTSD, the Mississippi Scale score was below the cut-off score to support a diagnosis of PTSD and the Veteran's medical records are silent for PTSD.  

On October 2007 VA "PCT" initial assessment  the Veteran reported sleep problems, nightmares about Vietnam, irritability, social isolation, hyper startle response, crowd avoidance, avoidance of trauma-related cues, and auditory hallucinations.  He reported that he was employed doing cabinet work and finishing; he stopped working in January 2007 due to disability and was currently receiving SSA disability benefits.  On mental status observation, his appearance was appropriate; he was well groomed.  His speech was a normal rate and rhythm.  He was calm and cooperative.  His mood was dysphoric and anhedonia.  His affect was mood congruent and range constricted.  His thought process was coherent and his thought content was hopelessness, pessimism, chronic pain, and diminished interests.  He denied homicidal ideations.  He reported suicidal ideas, but no current plan or intent.  He was oriented times four.  He lacked understanding of problems, but he was able to understand his treatment plan and he made informed decisions.  The diagnoses under Axis I was rule out PTSD, and anxiety disorder not otherwise specified.  His GAF score was 45.  

On November 2007 VA outpatient mental health clinic report, the Veteran reported that he continued to have problems with his sleep.  He had nightmares about Vietnam and some nights were worse than others.  He stated that he likes watching television and since his divorce from his fourth wife in 1985, he has not had any relationship, and does not want to be involved.  On mental status examination his appearance was appropriate, his mood was anxious and dysphoric and his affect was constricted.  His thought process was coherent and goal directed; his thought content was pessimism and diminished interests.  He experienced auditory hallucinations.  He was oriented time four.  He had some insight and his judgment was within normal range.  The impression was PTSD.

On December 2007 VA outpatient mental health clinic report, the Veteran reported ongoing problems with sleep, financial difficulty, access to health care, and lack of social support.  He lived alone and was unemployed.  He reported that financial strain prevented him from engaging in many recreational activities.  On examination, he had no suicidal/homicidal ideations, hallucination, or delusions.  He was polite, cooperative and open to treatment options.  The diagnosis under Axis I was PTSD.  His GAF score was 55.

On January 2008 VA PTSD examination, the examiner opined that he could not resolve the matter of whether the Veteran had PTSD due to or a result of active duty service, without resort to mere speculation.  He stated that the prior examination did not indicate symptoms of sufficient intensity or frequency to warrant a diagnosis of PTSD, which was done under the Compensation and Pension guidelines, which required the use of a structured clinical interview and other testing under the discretion of the examiner.  He further stated that it would be speculative to explain the discrepancy in the reported diagnosis of PTSD documented by treatment providers without review of how they derived at their diagnosis with supportive testing or interview scales.  The examiner further noted that reports of isolated symptoms of PTSD are not sufficient to make a DSM-IV diagnosis.  It is unlikely that the Veteran's symptoms would change between July 2007 (no diagnosis of PTSD on VA examination) and November 2007 (PTSD diagnosed on VA outpatient evaluation).  The examiner noted that the test results generated a diagnosis of anxiety disorder, not otherwise specified and borderline features on Axis II with multiple stressors including unemployment and financial problems.  The examiner concluded that the results of the last examination remain unchanged.

On July 2009 VA examination, (by the same examiner who conducted the July 2007 VA PTSD examination) the examiner noted review of the claims file and medical records.  It was noted that the Veteran was treated for depression in 2009.  He had no hospitalization for a mental disorder.  He was being treated for a mental disorder with antidepressants and other medications.  He reported depressed mood daily that had been present for about three years.  He attributed it to his decline in physical ability.  He reported that his family does not visit him but he visits his brother who resides 30 minutes away.  He reported that he has been unable "to get around too good" therefore his social life had declined.  He stated that his leg condition has caused him to be more sedentary and he spends time sitting on the porch.  He stated that he would like to have social outlets but has been confined to his home.  

On mental status examination, his affect was appropriate.  His mood was depressed.  He was oriented times three.  His thought process was unremarkable.  He was preoccupied with one or two topics and focused on his physical and financial problems.  He had no delusions and understood the outcome of his behavior.  He indicated that he has a sleep problem.  He stated that he sleeps "on and off" all night but denied feeling sleep deprived.  He had no obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  The examiner noted that the Veteran's PTSD symptoms were recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  He noted that the Veteran exhibited efforts to avoid activities, places, or people that arouse recollections of the trauma.  Regarding the length of remission the examiner noted that it was not applicable as the Veteran does not meet criteria for PTSD.  Frequency and intensity of symptoms do not warrant a DSM-IV diagnosis of PTSD.  The examiner further noted that the Veteran reported memories but was not sure if he had nightmares about Vietnam.  He reported minimal avoidance behaviors (e.g., he does not watch much TV anyway but may avoid combat related movies).  He reported sleep difficulty, which is multifactorial in etiology.  It was noted that the Veteran had been unemployed for three years.  He was laid off due to the housing market falling.

The examiner noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Veteran's Axis I diagnosis was adjustment disorder with depressed mood (secondary to physical/medical problems).  His GAF was 65.  The examiner further noted that the Veteran did not have PTSD so the impact on social and occupational functioning cannot be stated.  The examiner opined that the Veteran was not diagnosed with PTSD in the July 2007 VA examination and it was further explained in the January 2008 VA opinion.  He noted that the Veteran's symptoms still do not meet the DSM-IV diagnostic criteria for PTSD per the DSM-IV guidelines.  Further, the social worker who was seeing the Veteran pointed out depressive symptoms as being the current concern; and the examiner agreed with that due to the Veteran's mood and attributions at that particular time.  His physical problems have prevented him from being active and going out and he recently obtained a wheelchair.  He is isolated at home and lonely, which is a contribution to his depressed mood.  The diagnosis was adjustment disorder with depressed mood due to his mood being a reaction to his recent decline in physical ability.  The examiner noted that psychiatric test did not suggest PTSD, (which is an excerpt from the treatment plan dated October 22, 2007, which was after the July 2007 findings and consistent with these findings).  

In a November 2010 VA mental health social work note, it was noted that the Veteran reported that he still does not sleep well.  He endorsed the following symptoms: disturbed sleep with frequent nightmares, avoidance, and difficulty in maintaining personal relationships, some nervousness, and anxiety.  The Veteran stated that he was concerned about his health, particularly swollen feet.  He stated that he continued a good relationship with his son, whom he recently reestablished a relationship.  It was noted that the Veteran presented alert and oriented times four, denied current suicidal and homicidal ideation, and evidenced no apparent psychosis.  He was friendly, talkative, cooperative and maintained good eye contact.  His mood appeared depressed with restricted affect.  His speech was a normal rate, volume, and tone.  His thought process seemed logical, relevant and goal directed.  His insight and judgment appeared adequate as did his impulse control.  His memory for recent and remote events seemed intact.  The diagnosis under Axis I was PTSD.  His GAF score was 50/55.  

An October 2011 VA psychiatric progress note shows that on mental status examination, the Veteran was pleasant and cooperative.  He stated that he did not have sleep apnea after being checked.  His speech was coherent and relevant.  He stated that he wanted to continue living alone despite some difficulties.  He had no delusions or hallucinations, but he had nightmares almost daily.  He was not suicidal or homicidal, his cognition and memory were preserved, and his insight and judgment were competent.  The assessment under Axis I was PTSD, chronic and recurrent major depressive disorder.  His GAF score was 40.

A June 2012 VA psychiatric mental health clinic note reveals the Veteran was seen to continue care for evaluation and management of chronic PTSD.  He reported that his mood had been depressed.  He did not have thoughts of self harm or harm to others.  He tended to isolate himself from his son.  He stated that he had been told that he [the Veteran] was hard to get along with.  He stated that he was often unable to stay around his family for extended periods.  He sleeps 3 to 4 hours despite using medication to help him sleep.  He reported living with his spouse/significant other.  On mental status examination, he was alert, oriented to person, place, and time, he was cooperative and pleasant.  He had good personal hygiene.  His speech was clear and coherent and his mood was described as fair.  His affect was appropriate, and his thought process was goal oriented and logical.  He had no homicidal or suicidal ideations.  His cognitive function, insight, judgment and impulse control were not impaired.  It was noted that he was moderately depressed.  The diagnosis under Axis I was PTSD, chronic.  His GAF score was 50.  

In light of the above, the Board has considered the Veteran's statements and the record shows a diagnosis of PTSD.  However, although the Veteran may sincerely feel that the current 30 percent rating does not adequately reflect the severity of the PTSD, the Board is bound by the regulatory rating criteria and must weigh the evidence as to the types of PTSD symptoms outlined in the rating criteria and apply such rating criteria.  

The Board first acknowledges that certain examinations suggest that the Veteran's PTSD symptoms do not meet the DSM-IV criteria for a diagnosis of PTSD.  However, service connection has been established for PTSD, and the only question before the Board is the proper disability evaluation to be assigned for his PTSD impairment.  The Board proceeds with appellate review by looking to all psychiatric symptoms shown by the evidence.  

The Board believes it readily clear that the Veteran does suffer impairment due to his PTSD.  However, after considering the totality of the evidence, the Board finds that the preponderance of the evidence is against a rating in excess of the current 30 percent.  As noted earlier, the symptoms listed in the rating criteria are simply examples of the type and degree of symptoms which justify a particular rating.  Mauerhan.  With this in mind, the evidence persuasively shows that the Veteran's overall PTSD picture is already adequately contemplated by the existing 30 percent rating.  The Veteran does suffer from sleep problems, but this is specifically listed under the criteria for a 30 percent rating.  The same is true with the Veteran's depression and anxiety.  His demonstrated mild memory problems are also expressly contemplated by the current 30 percent rating.  Moreover, the record shows that the Veteran is generally functioning satisfactorily.  His behavior is routine, and his self-care and conversation are normal.  The several examination reports show that the Veteran's thought process is generally logical, relevant and goal directed.  Although his affect has been described as constricted on some occasions, other reports refer to his affect as appropriate.  

The Board recognizes that symptoms resulting from psychiatric disability often fluctuate.  There are some reports which refer to symptoms listed under the criteria for the next higher rating of 50 percent, such as some problem with judgment.  The Board further notes one report of auditory hallucination, but the other reports of record that the Veteran denied hallucinations.  At any rate, the overall disability picture appears to fit neatly within the criteria for 30 percent in this case.  There is not such a distinct change in the Veteran's disability picture during the appeal period to warrant a higher rating for any period of time (staged rating).  

The VA outpatient treatment reports also appear to support a finding that a rating in excess of 30 percent is not warranted.  These records generally show the Veteran to be friendly, talkative, and cooperative.  His speech was described as coherent, relevant, and of normal rate, volume and tone, his thought process was logical relevant and goal directed, his insight, judgment and impulse appeared adequate.  He was not suicidal or homicidal, and his cognition and memory were preserved.  He had attributed his depressed mood and decline in his social life to his inability to get around due to his physical disabilities.  And, while he reported having difficulty maintaining personal relationship, and isolating himself from his son, he reported in June 2012 that he was living with a spouse/significant other.  Furthermore, the Veteran was employed as a cabinetmaker until he was laid-off in January 2007 due to less demand for cabinets.  He does not contend that his unemployment is due to his mental disorder.  SSA records show he receives SSA disability related primarily to osteoarthritis and secondarily to a back disorder.  Quite simply, the credibility of the Veteran's assertions in this regard is inconsistent with the overall evidence pertinent to the degree of social and occupational impairment.  

The Board notes that the Veterans GAF scores have fluctuated during this appeal period.  The examination in July 2007 resulted in a GAF score of 70; in October 2007 examination resulted in a GAF score of 45; in December 2007 examination resulted in a GAF score of 55; in July 2009 examination resulted in a GAF score of 65; in November 2010 examination resulted in GAF scores of 50 and 55; in October 2011 examination resulted in a GAF score of 40; and in June 2012 examination resulted in a GAF score of 50.  For purposes of considering the evidence in connection with the PTSD issue, the GAF scale reflects the psychological, social and occupational functioning under hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

According to the DSM-IV, a GAF between 31 and 40 is reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; a GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment social, occupational, or school functioning (no friends, unable to keep a job); a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); and a GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Although GAF scores ranging between 40 and 70 were reported, the scores are not determinative by themselves.  Review of the actual reported PTSD symptoms do not support a finding that the disability picture more nearly approximates the criteria for a rating in excess of the current 30 percent; there is no persuasive objective evidence of circumstantial, circumlocutory, or stereotyped speech, panic attacks, impairment of short- and long-term memory, and impaired judgment.  In addition, the record does not show occupational impairment due to symptoms associated with PTSD.  As noted, it appears from the record that any occupational impairment is largely due to the Veteran's orthopedic problems, including arthritis.  The record does persuasively show some disturbances of mood and perceived difficulty in establishing and maintaining effective work and social relationships, but the preponderance of the evidence is against a finding that the Veteran's PTSD disability picture more nearly approximates the criteria for a rating in excess of 30 percent at this time.  The evidence shows occupational impairment unrelated to PTSD; and social impairment.  However, the evidence shows that the Veteran is generally functioning satisfactorily.  Again, the Board does not question the fact that the Veteran's PTSD does result in impairment, the question is to what degree.  The Veteran may in good faith believe that the impairment is worse, but the totality of the evidence is against a finding that the criteria for a higher rating are met at this time.  Should the PTSD increase in severity so that the regulatory criteria for a higher rating are more nearly approximated, the Veteran may always file a new claim for an increased rating.  As the record now stands, the current 30 percent rating appears to adequately and accurately reflect the degree of impairment consistent with the types of PTSD symptoms under Code 9411. 

The Board has also considered whether referral for extraschedular consideration is warranted in this instance.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit the criteria found in the relevant Diagnostic Code for PTSD.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111 (2008).  For these reasons, referral for extraschedular consideration is not warranted.

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  The Board observes that the Veteran worked as a cabinetmaker and was laid off in 2007.  He currently receives SSA disability benefits related to orthopedic (including arthritis) disabilities and he has not claimed that his PTSD renders him unemployable; therefore, further consideration of the question of employability is not required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


